DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/21 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 4 the phrase “wherein the software activated in the central processor unit” should be rewritten as –wherein a software activated in a central processor unit—and in line 12, “a central processor unit” should be rewritten as –the central processor unit— and in line 13 “the vibration detector” should be rewritten as –a vibration detector--, and in line 13 – 14, “a software” should be rewritten as –the software--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 8 – 9, 11 – 15, and 17 – 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 3,064,664 (hereinafter Oliveira) in view of US Patent 8,250,680 (hereinafter Murata).
Regarding claim 1, Oliveria shows a multi-volume flushing system (1) comprising a closeable flushing water supply (3, 4) which can be connected to a toilet bowl (2), a user actuation (13, 15, 20), which is designed as a presence detector (15) with at least one detector area (predefined distance from the sensor (15), par. 24), wherein the software activated in the central processing unit enabling the central processor unit to activate the flushing process trigger to trigger a flushing if the user is in a first detector area (“when a user approaches the system…the proximity sensor detects the presence of the user and sends a signal to the control unit” par. 34 and “after a set time or after receiving from the proximity sensor 15 a signal of absence signaling the user’s departure, the control unit orders the intervention of the actuator 12 on the flushing valve 5 to actuate one or other flushing mode (i.e. complete or partial flush) depending on the type of noise detected” par. 42), and a flushing process trigger (5) coupled to the user actuation with which a flushing line (3) can be released or closed; and the central 
Regarding claim 2, the vibration detector (13) is arranged on the flushing water supply (4) (“inside the cistern (4)” par. 20).
Regarding claim 3, the vibration detector (13) and/or the central processor unit (11) are integrated in the flushing process trigger (5) since it is electrically coupled, i.e. integrated with one another (par. 17).
Regarding claim 4, the flushing water supply (3, 4) comprises a flushing water reservoir (4) and a flushing line (3).
Regarding claim 8, the user actuation (20) is designed as a button, wherein the software activated in the central processor unit enabling the central processor unit to activate the flushing process trigger to trigger a flushing activates as soon as the user presses the button (par. 31 – 32).
Regarding claim 9, the user actuation is designed as a presence detector (15) with a detector area and a button (20) and the button can only be used to trigger a ‘post-flushing’ since it is intended to be used in case of malfunction of the automatic system (par. 31)
Regarding claim 11, the vibration detector is a microphone sensor and therefore at least one of an acceleration sensor or a surface strain sensor DMS.
Regarding claim 12, Oliveira shows a multi-volume flushing system according to claim 1 as set forth above, and a toilet bowl (2) which is connected to the flushing water supply (3, 4).
Regarding claim 13, the vibration detector (13) is arranged on or at least partially in the toilet bowl (par. 20).
Regarding claims 14 and 15, Oliveira fails to explicitly show a drainpipe which is connected to the toilet bowl, and the vibration detector is arranged on or at least partially in the drainpipe. Oliveira does, however, contemplate locating the vibration detector in and near the toilet bowl (par. 20). Applicant has not disclosed that having the vibration detector at this specification location solves any stated problem or is for any particular purpose, indicating simply that the vibration detector need only to be outside of the water of the toilet bowl (Spec, pg. 2, par. 1). Moreover, one of ordinary skill in the art would expect the vibration detector of 
Regarding claim 17, Oliveira shows a method for deciding the amount of flushing water in a multi-volume flushing system according to claim 1 as set forth above or a multi-volume flushing system toilet comprising the steps of detecting and converting into pressure fluctuation signals of the noises in the water of the collecting basin (i.e. bowl of the toilet) which are caused by substances introduced into the toilet (par. 37), evaluating the pressure fluctuation signals with the central processor unit (par. 39), determining a flush volume based on the evaluated pressure fluctuation signals with the central processor unit (par. 40 – 41), triggering a flushing with the user actuation (par. 42), and releasing the specified flushing volume with the flushing process trigger (par. 42).
Regarding claim 18, the flushing volume is automatically selected by the central processor unit to be at least a large (“complete”, par. 42) or small (“partial”, par. 42) flushing volume.
Regarding claim 19, Oliveira shows further comprising the step of manual triggering of a flushing (par. 31).
Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliveira and Murata as applied to claims 1 – 4, 8 – 9, 11 – 15, and 17 – 19 above, and further in view of WO 2009/124866 A1 (hereinafter Obrist) (using machine translation from ip.com).
Regarding claim 5, Oliveira shows the central processor unit (11) is electronic but is silent as to the power source and thus fails to show it is connected to an electrical power supply selected from the group consisting of a network, a battery, an accumulator, a capacitor, a generator powered by the refiling of the flushing water reservoir, and any combination of these elements. Attention is turned to Obrist which teaches coupling a CPU of a multi-volume flushing system to an electrical power supply selected from the group consisting of a network, a battery, an accumulator, a capacitor, a generator powered by the refiling of the flushing water reservoir, and any combination of these elements (translation, pg. 5, ln. 32 – 36). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to connect the central processor unit of Oliveira to an electrical power supply selected from the group consisting of a network, a battery, an accumulator, a capacitor, a generator powered by the refiling of the flushing water reservoir, and any combination of these elements in order to provide power to the device as is well-known in the art and established by the teachings of Obrist mentioned above.
Regarding claim 10, Oliveira fails to show the central processor unit comprises an output for activating a fan. Attention is turned to Obrist which teaches including an output in a central processor unit for activating fan, teaching that it is advantageous for activating a fan when for example, a discharge of solids is detected in the toilet (translation, pg. 6, ln. 30 – 32). It would have been obvious to one having ordinary skill in the art before the effective filing of the .
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliveira and Murata as applied to claims 1 – 4, 8 – 9, 11 – 15, and 17 – 19 above, and further in view of US Patent 8,037,551 (hereinafter Wilson).
Regarding claim 16, Oliveira fails to show a vibration or sound generator with which predetermined sound patterns can be generated. Oliveira does, however, contemplate using visual indicators to alert a user of various statuses of the toilet system. Attention is turned to Wilson which shows using an audio or visual indicator to alert a user to various parameters associated with the flushing of a toilet system (col. 3, ln. 24 – 37). Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the system of Oliveira to utilize a vibration or sound generator to alert a user of a status of the flushing system as a mere substitution of functionally equivalent structures as evidenced by the teachings above which show either visual or audible alerts will provide the same expected result of alerting a user.
Claims 20 – 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliveira and Murata as applied to claims 1 – 4, 8 – 9, 11 – 15, and 17 – 19 above, and further in view of US Patent Application Publication 2018/0010322 (hereinafter Grover).
Regarding claim 20, Oliveira fails to recite the specifics of the sensor and thus fails to show it is one of an electrostatic or electrodynamic or electromagnetic or piezoelectric or piezoresistive transducer. Attention is turned to Grover which teaches that piezoelectric 
Regarding claim 21, Oliveira is silent as to the flushing volume and thus fails to show it is 2 liters, 4 liters, or 6 liters. Attention is turned to Grover which shows dual/mutli-flushing toilets typically use flush volumes of 2 to 9 liters for producing low and high flush volumes depending on a user’s needs to optimize water consumption (par. 3). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to select an appropriate flush volume such as 2, 4, or 6 liters depending on a user’s needs as is known in the art and evidenced by the teachings of Grover mentioned above.
Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754